DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
An automatic classification system comprising an automatic classification garbage can including a steering engine and control baffles that divide the interior of a barrel into an upper box and a lower box, wherein a control unit is used for driving the steering engine according to the classes of the objects recognized by a sensor unit to drive a classification baffle to rotate through a vertical central shaft column to move the objects is well known in the separating arts (See e.g., CN 107499775 A; fig. 1-5).  The additional features, however, of-
wherein the steering engine comprises a first and second steering engine; and
wherein the control baffles are connected with horizontal central shaft columns; and
wherein a camera, a LED light, a storage battery, a solar panel and a control panel are all contained at an upper top of the upper box; an output end of the solar panel is connected with the storage battery, and the storage battery supplies power for the camera, the LED light, the control panel, the first steering engine and the second steering engine;
 wherein the control panel comprises:
 a picture receiving unit connected with the camera and used for acquiring a picture acquired by the camera; 
a picture processing unit for processing the picture and recognizing the classes of objects in the picture; and
 a steering engine control unit connected with the first steering engine and the second steering engine, and used for
 driving the second steering engine according to the classes of the objects recognized by the picture processing unit to drive the classification baffle to rotate through a vertical central shaft column to move the objects contained in the upper box onto the control baffles corresponding to the classes of the objects, and
 then driving the first steering engine to drive the control baffles to turn over through the horizontal central shaft columns, so that the objects fall into classification boxes corresponding to the classes of the objects under the control baffles;
 render the invention novel and non-obvious over the prior art.   In particular, the prior art is not regarded as providing sufficient rationale for inter alia a modification involving a first and second steering engine, wherein the control baffles turn over through a horizontal central shaft column-- this modification would require a fundamental reconfiguration of CN 107499775 that currently employs a single vertical shaft and steering engine configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 4, 2022